DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.

Response to Amendments/Arguments
Amendments made to claims 1 and 14-16, as well as the cancelation of claims 9, 11-13 and 19-20, as filed on May 24, 2022, are acknowledged. 
The amendments made to claims 1 and 16 have overcome the previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the Office action mailed on March 24, 2022. 
The amendment made to claim 16 has overcome the previous objection to the claim as set forth in the Office action mailed on March 24, 2022. 
Applicant’s arguments, see Remarks/Arguments, filed on May 24, 2022, with respect to the combination of Wang and Kal references as applied to amended claims 1 and 16 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Sawin et al. (WO97/15069).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 9-18 are rejected under 35 U.S.C. 103 as being obvious over Sawin et al. (WO97/15069).
Regarding claim 1, Sawin discloses a method of etching (abstract), comprising: receiving a substrate having a working surface exposing a metal layer and having at least one other material exposed or underneath the metal layer, the metal layer containing a transition metal (lines 4-19, page 7); and differentially etching the metal layer relative to the at least one other material by exposing the substrate to a gas-phase environment containing an anhydrous halogen compound (lines 15-19, page 7; ClF3 reads on an anhydrous halogen compound, claim 10), the differentially etching including elevating a temperature of the substrate at or below 250oC, when exposed to the anhydrous halogen compound, and post-heat treating the substrate at a temperature at or above 800oC after exposing the substrate to the anhydrous halogen compound (claims 1, 3 and 6). The temperature of the substrate when exposed to the anhydrous halogen compound disclosed by Sawin encompasses the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 2, Sawin discloses wherein the anhydrous halogen compound includes a diatomic halogen, or an interhalogen compound, or a combination thereof (claim 10).  
Regarding claim 3, Sawin discloses wherein the interhalogen compound includes a tetratomic interhalogen (ClF3, claim 10).  
Regarding claim 4, Sawin discloses wherein the anhydrous halogen compound includes F2, or ClF3, or a combination thereof (claim 10).  
Regarding claim 5, Sawin discloses wherein the gas-phase environment further includes a nitrogen-containing gas (NF3, paragraph 0023).  
Regarding claim 6, Sawin discloses wherein the gas-phase environment further includes NF3 (claim 10).   
Regarding claim 7, Sawin discloses wherein the at least one other material includes silicon-containing material (lines 17-21, page 9).  
Regarding claim 8, Sawin discloses wherein the silicon-containing material includes silicon (lines 17-21, page 9).  
Regarding claim 15, Sawin conducts the process in the same chamber because there is no disclosure of using different chambers.
Regarding claim 16, Sawin discloses a method of etching (abstract), comprising: receiving a substrate having a working surface exposing a metal layer and having at least one other material exposed or underneath the metal layer, the metal layer containing a transition metal (lines 4-19, page 7); and differentially removing at least a portion of the metal layer by performing the following: (i) exposing the surface of the substrate to a chemical environment containing an anhydrous halogen compound at a first set-point temperature at or below 250oC to chemically alter a surface region of the metal layer (claims 1, 3 and 10), and (ii) after the exposing, elevating the temperature of the substrate to a second set- point temperature at or above 800oC to remove the chemically treated surface region of the metal layer (claim 3).  The temperature of the substrate when exposed to the anhydrous halogen compound disclosed by Sawin encompasses the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 17, Sawin discloses wherein the anhydrous halogen compound includes a diatomic halogen, or an interhalogen compound, or a combination thereof (claim 10).  
Regarding claim 18, Sawin discloses wherein the interhalogen compound includes ClF3 (claim 10).  
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sawin et al. (WO97/15069) in view of Kal et al (US 2017/0207103 Al). 
Regarding claims 14-15, Sawin is silent about wherein the exposing the substrate to the gas-phase environment containing the anhydrous halogen compound, and the post-heat treating the substrate are performed independently in separate process chambers or in the same chamber.  However, Kal teaches a selective drying etch process wherein the exposing the substrate to the gas-phase environment containing the anhydrous halogen compound, and the post- heat treating the substrate are performed either in the same chamber or in separate process chambers (paragraphs 0020 and 0033).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to perform the selective etch process of Sawin wherein the exposing the substrate to the gas-phase environment containing the anhydrous halogen compound, and the post-heat treating the substrate are performed independently in separate process chambers or in the same chamber as taught by Kal, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.

Allowable Subject Matter
Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the metal layer contains W, and the at least one other material includes Ti or TiN, in combination with limitations of claim 1, upon which the instant claim depends. 
Regarding claim 21, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: varying the first set-point temperature to alter the etch selectivity between the metal layer and the at least one other material, in combination with limitations of claim 16, upon which the instant claim depends. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713